Citation Nr: 1026986	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for 
residuals of fracture of the left humerus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1962 to April 1964.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated March 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The March 2005 rating decision granted an 
increased rating to 10 percent.  In August 2005 the Veteran 
entered a notice of disagreement with the 10 percent rating 
assigned, even though he expressed the disagreement with 
reference to a subsequent July 2005 rating decision 
(readjudication and continuance of the 10 percent rating) that 
was issued to address additional evidence that was received 
during the one year period following the March 2005 rating 
decision, which had not become a final decision.  38 C.F.R. 
§ 3.156(b) (2009).  A rating decision, dated September 2007 
granted a temporary 100 percent rating between July 23, 2007 and 
October 1, 2007, for surgical treatment necessitating 
convalescence, and continued the 10 percent rating beginning 
October 1, 2007.

The Veteran requested a travel Board personal hearing in June 
2006.  The hearing was scheduled in July 2007.  The Veteran 
requested the hearing be rescheduled.  A new hearing was 
scheduled in October 2007.  The Veteran failed to report for the 
hearing.

The Board notes that the previous power of attorney form 
designating the American Legion as the Veteran's accredited 
representative was revoked by the Veteran, and, as of September 
2007, the Veteran has designated the Florida Department of 
Veterans Affairs as his accredited representative.  Although the 
American Legion has submitted a brief in July 2010 in support of 
the Veteran's claim on appeal, the record does not reflect that 
American Legion was the power of attorney at the time it did so; 
therefore, because the brief appears to have been submitted 
without the Veteran's authorization, the contentions made cannot 
be attributed to the Veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran contends generally that a disability rating in excess 
of 10 percent is warranted for his service-connected left 
shoulder disability.  The Veteran has not been afforded a VA 
compensation examination of the left shoulder since January 2005.  

During the pendency of this appeal, in July 2007, the Veteran 
underwent left shoulder decompression surgery.  VA treatment 
records dated between July 2007 and September 2007 suggest 
limited range of motion following the surgery, to be treated by 
physical therapy.  A September 2007 VA medical record indicates 
physical therapy would be continuing twice a week.  One of the 
goals of the physical therapy was for the Veteran to regain good 
ranges of motion of the left shoulder, to 120 degrees in flexion 
and abduction.  Such evidence suggests potential for improvement 
following physical therapy, which would suggest that rating the 
left shoulder disability primarily on the status of the left 
shoulder during the immediate post-surgery period may not be 
reflective of the disability period for the rest of the rating 
period since 2007. 

No VA medical records are in the claims file after September 19, 
2007.  The VA treatment records, combined with the left shoulder 
decompression surgery, suggests there may be a material change in 
the disability; therefore, a reexamination is in order under 38 
C.F.R. § 3.327 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any new relevant VA 
treatment records of the left shoulder from 
VAMC Tampa, for the period beginning 
September 19, 2007.

2.  The Veteran should be scheduled for a VA 
examination to determine the current level of 
severity of his service-connected left 
shoulder disability.  The relevant documents 
in the claims folder should be made available 
to the examiner for review.

The examiner is asked to address the 
following:

Please identify all current 
disabilities of the left shoulder.  
Make a notation of the range of motion 
in degrees of flexion, abduction, and 
rotation, and any functional loss due 
to pain or painful motion (supported 
by adequate pathology and evidenced by 
the visible behavior of the claimant 
undertaking the motion) as well as 
weakness, excess fatigability, 
incoordination, or pain on movement, 
swelling, or atrophy.  Any additional 
functional loss should be expressed in 
terms of additional limitation of 
motion.  The examiner should also 
address whether there is additional 
loss of motion associated with flare-
ups or on repetitive use.  Any 
evidence of ankylosis, as well as any 
malunion or deformity of the humerus 
should be noted.

3.  The RO should then readjudicate the issue 
of an increased rating in excess of 10 
percent for the left shoulder disability.  If 
the benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and should provide the 
Veteran and his representative the requisite 
time period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


